—In a proceeding for an accounting, the nonparty, Leonard M. Morrison, appeals from an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated November 9, 1998, which, inter alla, Ordered him to provide an accounting for the periods of time during which he served as the decedent’s attorney-in-fact and as administrator CTA of the decedent’s estate.
*436Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Surrogate has the authority to require, on his own motion, a fiduciary to file an accounting in the best interests of the estate (see, SCPA 2205 [1]; Matter of Stark, 233 AD2d 449). Here, the evidence demonstrated that the appellant, as the son of the decedent and an attorney-at-law, wielded a significant amount of influence over the decedent. This control was further exacerbated by the durable power of attorney granted by the decedent to the appellant. Thus, a fiduciary relationship existed and the Surrogate properly required the appellant to file an accounting in the best interests of the estate (see, Matter of Stark, supra, at 450).
The appellant’s remaining contentions are without merit. Mangano, P. J., Altman, Schmidt and Smith, JJ., concur.